Exhibit 10.2

FIRST AMENDMENT TO STOCK PURCHASE AGREEMENT


THIS FIRST AMENDMENT to the Stock Purchase Agreement (the "First Amendment") is
made effective as of the 30th day of July, 2007 by and between (Harold A. Yount,
Jr. and Brenda P. Yount, collectively with addresses at 205 East Roosevelt,
Boerne, Texas 78006, David M. Loev with an address of 6300 West Loop South, S.
280, Houston, TX 77401 and Loev Corporate Filings, Inc. with an address of 4712
Bellview St., Bellaire, TX 77401, Harold A. Yount, Jr., Brenda P. Yount, David
M. Loev, Loev Corporate Filings, Inc. shall be hereinafter collectively referred
to as the "Sellers" or individually as a "Seller,” and Huaqin Zhou, Xiaojin Wang
and Huakang Zhou with addresses at 18 Kimberly Court, East Hanover, NJ 07936
(hereinafter, collectively the "Purchasers" or “Purchaser”).




WI TNESSETH


WHEREAS, the original Stock Purchase Agreement was executed on June 29, 2007
(the “Original Agreement”).


WHEREAS, the parties desire to amend the Original Agreement to provide for
additional services to be provided by Harold A. Yount after Closing.


NOW THEREFORE, in consideration of the foregoing representations and for other
good and valuable consideration, the receipt and legal sufficiency of which is
acknowledged, the parties hereto, intending to be legally bound, do hereby agree
to amend the Original Agreement as follows:


1.
Unless provided otherwise, all defined terms used in this First Amendment shall
have the meanings ascribed to them in the Original Agreement.



2.
Article V is hereby amended by adding Article 5.4.  Article 5.4 will state:



Services to be Performed by Harold A. Yount, Jr.  The Parties hereby agree that
the Harold A. Yount, the current Member of the Board of Directors and officer of
the Company, shall continue, for a period of three (3) months from the date
hereof and for such further period as all parties may hereafter agree (the
“Service Period”), to do all of the following:


 
(a)
Harold A. Yount shall retain his current positions as sole officer and director
of the Company for so long as the Purchaser may request through the end of the
Service Period; and



 
(b)
As of the effective date of this First Amendment to Stock Purchase Agreement,
Harold A. Yount shall continue to prepare and file all reports required to be
filed by the Company pursuant to the Securities Act  of 1934 (the “Exchange
Act”), for so long as the Purchaser may request through the end of the Service
Period; and



 
(c)
Harold A. Yount shall provide such additional assistance with the business and
affairs of the Company through the Service Period as Purchaser or the Company
may hereafter request from time to time during the term of this First Amendment.


--------------------------------------------------------------------------------



            Compensation for Services Rendered.  In consideration of the several
services to be provided to the Company hereunder, the Seller shall be entitled
to receive an amount equal to Two Thousand Dollars ($2,000) per month (prorated
for any partial month in which services may be rendered hereunder).




3.
All other provisions of the Original Agreement not expressly amended by this
First Amendment shall remain in full force and effect; however, any such other
provision of the Original Agreement shall be amended or construed in such manner
as to give effect to this First Amendment.



 
IN WITNESS WHEREOF, the parties have caused this First Amendment to be executed
by their duly authorized officers on the date first above written.






 
“SELLERS”
             
/s/ Harold A. Yount, Jr.
 
Harold A. Yount, Jr.
             
/s/ Brenda P. Yount
 
Brenda P. Yount
             
/s/ David M. Loev
 
David M. Loev
       
\
   
Loev Corporate Filings, Inc.
         
By: /s/ Hannah M. Loev
 
Name: Hannah M. Loev
 
Title: President
     
“THE COMPANY”
 
Fleurs De Vie, Inc.
     
/s/ Harold A. Yount, Jr.
 
Chief Executive Officer
   

 

 

--------------------------------------------------------------------------------



     
“PURCHASERS”
             
/s/ Huaqin Zhou
 
Huaqin Zhou
             
/s/ Xiaojin Wang
 
Xiaojin Wang
         
/s/ Huakang Zhou
 
Huakang Zhou

 
 



--------------------------------------------------------------------------------







